[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                                FEB 17, 2010
                              No. 09-14670                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                 D. C. Docket No. 05-00242-CR-J-32-TEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DOUGLAS VINCENT KEECHLE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 17, 2010)

Before CARNES, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Douglas Vincent Keechle appeals his 24-month sentence imposed upon
mandatory revocation of his supervised release, pursuant to 18 U.S.C. § 3583(g).

After review, we affirm.

                                 I. BACKGROUND

        In 2005, Keechle pled guilty to possession of a firearm by a convicted felon

and was sentenced to 46 months’ imprisonment followed by three years’

supervised release. On February 3, 2009, Keechle began his supervised release in

Ohio.

        On June 25, 2009, Keechle’s probation officer petitioned for revocation of

his supervised release, alleging Keechle had committed four violations: (1) new

criminal charges in Ohio arising from his reckless driving of a stolen vehicle while

intoxicated on May 22, 2009; (2) new criminal charges in Florida of grand theft

auto, possession of marijuana and drug paraphernalia, and resisting an officer on

June 13, 2009; (3) new criminal charges in Florida of burglary and possession of

burglary tools on June 10, 2009; and (4) travel outside the district without

permission when, on or before June 3, 2009, Keechle went from Ohio to Florida.

A.      Probation Officer’s Sentencing Memorandum

        The probation officer prepared a sentencing memorandum advising the

district court, inter alia, that: (1) a finding that Keechle violated his supervised

release by possessing a controlled substance would require the district court to



                                            2
revoke supervised release pursuant to 18 U.S.C. § 3583(g) and impose a sentence

not to exceed two years’ imprisonment; (2) because Keechle was charged with a

Grade B violation, pursuant to U.S.S.G. § 7B1.1(a)(2), a finding of a violation

would require the district court to revoke supervised release, pursuant to U.S.S.G.

§ 7B1.3(a)(1), and impose a custody term; and (3) when a defendant has a Grade B

violation and an original criminal history category of V, a range of 18 to 24

months’ imprisonment is recommended by U.S.S.G. § 7B1.4(a).

      The memorandum also summarized the events underlying each of the

alleged violations. According to the memorandum, on May 22, 2009, Ohio police

were notified by a gas station clerk that Keechle, who was about to drive away

from the station, appeared to be intoxicated. An officer observed Keechle drive

out of the parking lot and weave across the center line three times. When the

officer attempted to perform a traffic stop, Keechle sped up, reaching a top speed

of 100 miles per hour, ran a stop sign and nearly caused several accidents. The

officer kept a safe distance and watched as Keechle lost control of his car, crashed

into two fences and hit a tree. Before the officer could reach the accident scene,

Keechle fled on foot.

      Officers later learned that the car Keechle was driving was stolen. They also

received a call from a woman whose car windows had been broken. The woman



                                          3
said that Keechle had called her and admitted breaking her windows and told her

that he needed a ride because he was running from the police.

      On June 13, 2009, a Florida sheriff’s deputy was investigating a suspicious

vehicle and found Keechle asleep in the driver’s seat with the keys in the ignition.

Keechle was slumped over the wheel and unresponsive. The deputy checked the

car’s tag and discovered the car was stolen in Ohio. When the deputy pulled

Keechle out of the car, Keechle began kicking and resisting. Keechle broke free

and led the deputy on a brief foot chase before being subdued. The deputy found

two baggies of marijuana in Keechle’s right front pocket. A search of the car

uncovered a crack pipe, and a purse and other items belonging to a woman.

Deputies contacted the woman and learned that the items were stolen from her car

on June 12, 2009, and that she had filed a report.

      The memorandum indicated that until Keechle was arrested for the new

criminal offenses, Keechle was actively participating in treatment, had no positive

drug screens and was in compliance with all terms of his supervised release. The

probation officer recommended an 18-month sentence, followed by two years of

supervised release because Keechle was involved with criminal activity within

three months of his release from prison. Keechle did not object to the probation

officer’s sentencing memorandum.



                                          4
B.    Revocation Hearing and Sentencing

      At the revocation hearing, Keechle admitted that he pled guilty to marijuana

possession and resisting arrest in Ohio in July 2009 (i.e., partial admission to

second violation) and that he traveled outside the district (fourth violation). The

government stated that it would not press the two remaining violations alleged in

the petition for revocation, but would discuss them in addressing the 18 U.S.C.

§ 3553(a) factors. The district court concluded that Keechle’s partial admission

lowered his violation from the sentencing memorandum’s recommended Grade B

to a Grade C and reduced his guidelines range from 18 to 24 months’ to 7 to 13

months’ imprisonment and that his statutory maximum sentence was two years’

imprisonment.

      In mitigation, Keechle argued that he was an impulsive and “troubled young

man,” with “almost . . . irresistible urges that he has to sort of lash out” and “[h]e

acts upon it and runs away.” Keechle pointed to his years of drug and alcohol

abuse, which contributed to many of his prior arrests and convictions. Keechle

stressed that he initially complied with his supervision requirements and was trying

to get mental health treatment, but had not yet been successful. He became

depressed, “[got] back into drugs in very short order,” and, consistent with his past

pattern, ran away in someone else’s car and got caught with drugs. Keechle noted



                                            5
that, while serving his federal 46-month sentence, he was housed in a penitentiary,

where he fought with gang members and was placed in a special housing unit.

Keechle argued that he should not be placed in a penitentiary and asked for a

recommendation to a facility where he could get mental health treatment.

      The district court noted the charges listed in the petition for revocation. The

court acknowledged Keechle’s need for help, but emphasized the seriousness of

Keechle’s supervised release violations, as follows:

              So, you know, I understand what you’re saying, that you need
      help. And I can appreciate that. But you can also appreciate how a
      person shouldn’t be doing any of that anyway, but especially a person
      on supervised release, who has a probation officer, has obligations.
              So, this is pretty serious stuff. I mean, this isn’t . . . that you
      were late for your curfew or that you were -- this is serious stuff. This
      isn’t just a little bit. And so that’s the problem.

In addressing Keechle’s “history and characteristics,” the government recounted

the facts underlying the charges in the petition for revocation. The government

pointed out that Keechle’s original presentence investigation report reflected a

pattern of similar offenses in which Keechle led police on car or foot chases or was

found by police asleep in cars. Many of these offenses involved alcohol or drugs.

The government asked the district court to impose the statutory maximum of two

years to protect the public while Keechle got substance abuse treatment in prison.

      In response, Keechle admitted that he had at least ten drug- or alcohol-



                                           6
related arrests and had a substance abuse problem that manifested itself in patterns

in his criminal history. Keechle contended that he needed long-term treatment.

      The district court stated that the § 3553(a) factors focus not only on the

defendant’s history and characteristics, but also on the need to reflect the

seriousness of the offense, provide punishment, deterrence and protection to the

public. The district court stressed that Keechle was “unable to not commit crimes”

even while under both state and federal supervision. The district court stated that,

while it was not holding Keechle legally accountable for all of the recent criminal

activity, it found the pattern “very troubling.” The district court explained that

even if Keechle’s conduct was “fueled by drug addiction [and] perhaps mental

health issues,” Keechle “as he currently is operating, is a danger the community”

and the court had to consider the needs to protect the public and for deterrence.

The district court stated that given “the limited range of options available” the

court was “going to try to accomplish both of those things.” The district court

noted that a further term of supervision “probably doesn’t make much sense”

because Keechle faced state sentencing once he finished his federal custody.

      Given all of these considerations, the district court concluded that the

statutory maximum sentence was “the correct sentence.” The district court

recommended that Keechle receive mental health and intensive drug treatment



                                           7
while incarcerated and, if possible, that Keechle be housed at Butner. Accordingly,

the district court imposed a 24-month sentence, with no supervised release.

Keechle filed this appeal.

                                      II. DISCUSSION

       “Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).”

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006).1 However, under

§ 3583(g), revocation of supervised release and the imposition of some term of

imprisonment are mandatory where, as here, the defendant violated supervision by

possessing a controlled substance. See 18 U.S.C. § 3583(g).

       The district court also must consider the policy statements in Chapter 7 of

the Sentencing Guidelines, one of which provides recommended, non-binding

ranges of imprisonment. United States v. Silva, 443 F.3d 795, 799 (11th Cir.



       1
        The relevant § 3553(a) factors that the court must consider are: (1) the nature and
circumstances of the offense and the history and characteristics of the defendant; (2) the need to
afford adequate deterrence; (3) the need to protect the public; (4) the need to provide the defendant
with educational or vocational training or medical care; (5) the Sentencing Guidelines range and
pertinent policy statements of the Sentencing Commission; (6) the need to avoid unwanted
sentencing disparities; and (7) the need to provide restitution to victims. See 18 U.S.C.
§ 3583(e)(cross referencing 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), (a)(4)-(7)).


                                                 8
2006). The parties do not dispute that, with a Grade C violation and a criminal

history category of V, Keechle’s recommended guidelines range under advisory

Chapter 7 was 7 to 13 months’ imprisonment. See U.S.S.G. § 7B1.4(a). Because

Keechle was on supervised release for a Class C felony, his sentence could not

exceed two years’ imprisonment. See id. § 3583(e)(3), (g).

      We review a sentence imposed upon revocation of supervised release for

reasonableness. Sweeting, 437 F.3d at 1106-07. A reasonableness review is

synonymous with the abuse of discretion standard. Gall v. United States, 552 U.S.

38, 46, 128 S. Ct. 586, 594 (2007) (explaining that a reasonableness review should

“take into account the totality of the circumstances, including the extent of any

variance from the Guideline range”). The party challenging the sentence has the

burden to show it is unreasonable. United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005).

      Here, Keechle has not shown that his 24-month sentence was unreasonable.

Within four months of completing his 46-month sentence, Keechle was engaging

in the same kind of conduct that has been getting him in trouble since he was a

teenager. Keechle admitted that he is a troubled man who acts impulsively, which

supports the district court’s observation that Keechle appears unable to keep

himself from engaging in this kind of criminal activity. Furthermore, as the district



                                          9
court pointed out, Keechle’s admitted conduct, possession of marijuana and

resisting arrest, are not minor or technical violations of his supervised release.

       The record does not support Keechle’s claim that the district court

did not adequately explain the reasons for imposing a sentence above the advisory

guidelines range. Likewise, the record does not support Keechle’s claim that the

district court considered only two of the § 3553(a) factors – the need for deterrence

and to protect the public – to the exclusion of the other factors.2 The dialogue

between the court and the parties shows that the court fully and carefully

considered Keechle’s arguments in mitigation, including Keechle’s substance

abuse and mental health problems and his need for treatment. The district court

explicitly acknowledged these factors, but balanced them against the other factors.

Under the totality of the circumstances, the district court was well within its

discretion to conclude that the mitigating factors Keechle stressed were outweighed

by the seriousness and dangerousness of his post-release conduct and the need to

protect the public and afford deterrence. See United States v. Williams, 526 F.3d

1312, 1322 (11th Cir. 2008) (“[T]he weight to be accorded any given § 3553(a)



       2
         The district court considered the § 3553(a) factors. Thus, we do not address the continuing
viability of the statement in United States v. Brown, 224 F.3d 1237, 1241 (11th Cir. 2000), that
“when revocation of supervised release is mandatory under 18 U.S.C. § 3583(g), the statute does
not require consideration of the § 3553(a) factors,” after United States v. Booker, 543 U.S. 220, 125
S. Ct. 738 (2005).

                                                 10
factor is a matter committed to the sound discretion of the district court.”

(quotation marks omitted)).3

       AFFIRMED.




       3
         To the extent Keechle argues that his sentence is unreasonable because he is currently
housed in a penitentiary and not at Butner, we reject this claim. See 18 U.S.C. § 3621(b) (giving
the Bureau of Prisons (“BOP”) the authority and the discretion to designate a federal prisoner’s
place of confinement and providing that sentencing court recommendations are not binding on the
BOP).

                                               11